DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “, wherein a hydrogen concentration of the base region is higher than a doping concentration of a drift region of the first conductivity type provided below the accumulation region” as recited in claim 1.
Miyazaki et al. (US 20150024556 A1, hereinafter Miyazaki), the closest reference, discloses a manufacturing method of a semiconductor device (FIG. 1) comprising: 
forming an impurity region (at least layers 3 and 2) in an upper surface side of a semiconductor substrate, the impurity region including an emitter region (N emitter layer 3) of a first conductivity type (N type) and a base region (P base layer 2) of a second conductivity type (P type) provided below the emitter region; (See FIG. 1) and 
forming an accumulation region (at least N field stop layer 10) of the first conductivity type below the base region by implanting protons into the semiconductor substrate, the accumulation region containing hydrogen as an impurity.  (Paragraph [0099]: “The n.sup.+ field stop layer 10 is a semiconductor layer to which a hydrogen induced donor is introduced by proton irradiation.”) 
However, while Miyazaki teaches that the doping concentration of the base region is higher than the drift region, Miyazaki does not explicitly teach wherein a hydrogen concentration of the base region is higher than a doping concentration of a drift region of the first conductivity type provided below the accumulation region as recited in claim 1.

While Agata et al. (US 20210050215 A1, hereinafter Agata) teaches higher hydrogen concentration in the body region relative to the drift region, Agata is commonly owned by Fuji Electric, and is excluded under 35 USC 102(b)(2).
Therefore, claim 1 is allowed, and claims 2-9 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812